


110 HR 4835 IH: Media Ownership Act of

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4835
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. Inslee (for
			 himself and Mr. Reichert) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To promote transparency in the adoption of new media
		  ownership rules by the Federal Communications Commission, and to establish an
		  independent panel to make recommendations on how to increase the representation
		  of women and minorities in broadcast media ownership.
	
	
		1.Short titleThis Act may be cited as the
			 Media Ownership Act of
			 2007.
		2.Media ownership
			 reformsSection 202 of the
			 Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 110) is amended
			 by—
			(1)redesignating
			 subsection (i) as subsection (l); and
			(2)by inserting after
			 subsection (h) the following:
				
					(i)Notice and
				Public Comment Requirement
						(1)In
				generalIn modifying, revising, or amending any of its
				regulations related to broadcast ownership, including any ownership rule or
				limitation set forth under sections 73.3555, 73.658(g), or 76.501 of its
				regulations (47 C.F.R. 73.3555, 73.658(g), 76.501), the Commission
				shall—
							(A)not later than 90
				days prior to any vote by the Commission on the adoption of such modification,
				revision, or amendment publish such prospective modification, revision, or
				amendment in the Federal Register;
							(B)after such
				publication provide the public at least 60 days on which to comment on the
				prospective modification, revision, or amendment; and
							(C)upon the expiration
				of the 60-day comment period described under paragraph (2), have not less than
				30 days in which to reply to any such comments.
							(2)Effective
				date
							(A)In
				generalThe notice and public requirements under paragraph (1)
				shall apply to any attempt by the Commission to modify, revise, or amend its
				regulations related to broadcast and newspaper ownership made after October 1,
				2007.
							(B)Failure to
				complyIf the Commission fails to comply with the notice and
				public requirements under paragraph (1) with respect to any modification,
				revision, or amendment to which such requirements apply, then such
				modification, revision, or amendment shall be vitiated and shall be of no force
				and effect.
							(j)Promotion of
				Local Content in MediaBefore voting on any change in the
				broadcast and newspaper ownership rules, the Commission shall initiate,
				conduct, and complete a separate rulemaking proceeding to promote the broadcast
				of local programming and content by broadcasters, including radio and
				television broadcast stations, and newspapers. Before issuing a final rule, the
				Commission shall—
						(1)conduct a study to
				determine the overall impact of television station duopolies and
				newspaper-broadcast cross-ownership on the quantity and quality of local news,
				public affairs, local news media jobs, and local cultural programming at the
				market level;
						(2)publish a proposed
				final rule in the Federal Register not later than 90 days prior to any vote by
				the Commission on the adoption of the rule;
						(3)after such
				publication provide the public at least 60 days on which to comment on the
				prospective rule; and
						(4)upon the
				expiration of the 60-day comment period described in paragraph (3), have not
				less than 30 days in which to reply to any such comments.
						(k)Independent Panel
				on Women and Minority Ownership of Broadcast Media
						(1)EstablishmentThe
				Commission shall establish and convene an independent panel on women and
				minority ownership of broadcast media to make recommendations to the Commission
				for specific Commission rules to increase the representation of women and
				minorities in the ownership of broadcast media.
						(2)CensusThe
				Commission shall—
							(A)conduct a full and
				accurate census of the race and gender of individuals holding a controlling
				interest in broadcast station licensee;
							(B)provide the results
				of the census to the panel for its consideration before it makes any
				recommendation to the Commission; and
							(C)study the impact of
				media market concentration on the representation of women and minorities in the
				ownership of broadcast media based on the data in the census and report the
				results of that study to the panel for its consideration before it makes any
				recommendation to the Commission.
							(3)Consideration of
				panel’s recommendationsThe Commission shall act on the panel’s
				recommendations before voting on any changes to its broadcast and newspaper
				ownership
				rules.
						.
			
